15-3765
     Ji v. Yates
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 177 815

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                         AMENDED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of January , two thousand seventeen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YONGBIAO JI,
14            Petitioner,
15
16                 v.                                                15-3765
17                                                                   NAC
18   SALLY Q. YATES, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent*.
21   _____________________________________
22
23   FOR PETITIONER:                    Khagendra Gharti-Chhetry, New York,
24                                      N.Y.
25
26

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Acting Attorney General Sally Q. Yates is automatically
     substituted for former Attorney General Loretta E. Lynch as
     Respondent.
1    FOR RESPONDENT:                  Benjamin C. Mizer, Principal Deputy
2                                     Assistant Attorney General; John S.
3                                     Hogan, Assistant Director; Robbin K.
4                                     Blaya, Trial Attorney, Office of
5                                     Immigration Litigation, United
6                                     States Department of Justice,
7                                     Washington, D.C.
8
9          UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13         Petitioner Yongbiao Ji, a native and citizen of the

14   People’s Republic of China, seeks review of an October 30, 2015

15   decision of the BIA affirming a May 21, 2014 decision of an

16   Immigration Judge (“IJ”) denying Ji’s application for asylum,

17   withholding of removal, and relief under the Convention Against

18   Torture (“CAT”).      In re Yongbiao Ji, No. A200 177 815 (B.I.A.

19   Oct. 30, 2015), aff’g No. A200 177 815 (Immig. Ct. N.Y.C. May

20   21, 2014).         We assume the parties’ familiarity with the

21   underlying facts and procedural history in this case.

22         Under the circumstances of this case, we review both the

23   IJ’s and the BIA’s opinions “for the sake of completeness.”

24   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

25   2006).       The    applicable      standards   of   review   are   well

26   established.       8 U.S.C. § 1252(b)(4); Xiu Xia Lin v. Mukasey,

27   534   F.3d   162,    165-66   (2d   Cir.   2008).    The   agency   may,
                                          2
1    “[c]onsidering the totality of the circumstances,” base a

2    credibility finding on inconsistencies in an asylum applicant’s

3    statements   and   other    record   evidence      “without   regard    to

4    whether”   those   inconsistencies      go   “to    the   heart   of   the

5    applicant’s claim.”        8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

6    Xia Lin, 534 F.3d at 163-64.     Substantial evidence supports the

7    agency’s determination that Ji was not credible as to his claim

8    that the Chinese government arrested and beat him in February

9    2010 for protesting the demolition of his apartment building

10   without just compensation.

11       The agency reasonably relied on Ji’s inability to testify

12   consistently   regarding      whether   the     Chinese    government’s

13   demolition of his apartment rendered it un-inhabitable in

14   February or July 2010.       See Xiu Xia Lin, 534 F.3d at 166-67.

15   Ji did not provide a compelling explanation for his inconsistent

16   testimony in this regard.      See Majidi v. Gonzales, 430 F.3d 77,

17   80-81 (2d Cir. 2005).       Moreover, his documentary evidence was

18   similarly inconsistent.        A letter from apartment residents

19   stated that the apartment building was left in ruins in February

20   2010, while Ji’s written statement asserted that the apartment

21   building became un-inhabitable a few months later.

22       Furthermore, Ji’s testimony was inconsistent regarding

23   whether he engaged in protest activities between March 2009,
                                   3
1    when he learned of the plan to demolish the apartment building,

2    and February 2010, when the demolition allegedly occurred.                See

3    Xiu Xia Lin, 534 F.3d at 166-67.

4        Having questioned Ji’s credibility, the agency reasonably

5    relied further on his failure to submit evidence to rehabilitate

6    his testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273

7    (2d Cir. 2007).    Ji failed to provide evidence that he owned

8    his apartment or that the Chinese government offered him

9    compensation for it.       And the IJ was not compelled to credit

10   Ji’s explanation that this evidence was destroyed when high

11   pressure water hoses were used to evict residents, because he

12   submitted other evidence that was in the apartment at the same

13   time.    See Majidi, 430 F.3d at 80.

14       In    light   of    these   inconsistencies        and   the   lack    of

15   corroboration,     we    conclude        that   the    agency’s     adverse

16   credibility    determination        is     supported    by     substantial

17   evidence.     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

18   F.3d at 165-66.        That determination is dispositive of Ji’s

19   claims for asylum, withholding of removal, and CAT relief

20   because all three claims are based on the same factual

21   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

22   2006).      Accordingly,    we    do     not    consider     the   agency’s

23   alternative bases for denying relief.
                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    5